EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on August 8, 2022, has been received and made of record. In response to the Non-Final Office Action dated May 6, 2022, claims 1-4, 9, 11-16 and 20 have been amended.

Response to Arguments
Regarding the 35 U.S.C. 112(b) rejection of claims 12-19, Applicant has amended the claims to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112(b) rejection of claims 12-19 is withdrawn.
Regarding the 35 U.S.C. 112(b) rejection of claim 20, Applicant has amended the claims to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112(b) rejection of claim 20is withdrawn.
Regarding the 35 U.S.C. 102 rejection of claims 1, 2, 10-12 and 20, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 10-12 and 20 is withdrawn.   

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method involving image capture, the method comprising controlling, during a first time period, a filter positioned in front of a first image sensor of a first camera to allow maximum light transmission through the filter to the first image sensor, processing one or more images captured during the first time period by the first image sensor to detect one or more image regions with defects due to excessive light intensity, said detected one or more image regions including at least a first image region, controlling the filter to reduce light transmission by a first amount through a first portion of the filter corresponding to a portion of the first image sensor used to capture a portion of an environment corresponding to the first image region, and capturing at least a first additional image at a first time while the light transmission through the first portion of the filter is reduced by the first amount, generating a first depth map from at least the first additional image, and wherein said step of generating a first depth map from at least the first additional image includes processing the first additional image to compensate for a decrease in light intensity caused by the first portion of the filter.
Regarding claims 11-20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a system, comprising: a first camera, a controllable light filter positioned in a front of a first image sensor of the first camera, and a processor configured to 4control, during a first time period, a filter positioned in front of the first camera to allow maximum light transmission through the filter to a first image sensor included in the first camera, process one or more images captured during the first time period by the first image sensor to detect one or more image regions with defects due to excessive light intensity, said detected one or more image regions including at least a first image region, control the controllable light filter to reduce light transmission by a first amount through a first portion of the filter corresponding to a portion of the first image sensor used to capture a portion of an environment corresponding to the first image region, control capture of at least a first additional image at a first time while the light transmission through the first portion of the filter is reduced by the first amount, and generate a first depth map from at least the first additional image, said generating a first depth map including processing the first additional image to compensate for a decrease in light intensity caused by the first portion of the filter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697